            Case 1:20-cv-07311-LAK Document 17 Filed 10/09/20 Page 1 of 1



                                                     U.S. Department of Justice

                                                     Civil Division
Torts Branch, Federal Tort Claims Office             Telephone (202) 353-1651
P.O. Box 888                                         Facsimile (202) 616-5200
Washington, DC 20044
JGT:KLW:STerrell/DJ# XXX-XX-XXXX


                                                     October 9, 2020

BY ECF

Hon. Lewis A. Kaplan
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

         RE:       Carroll v. Trump, No. 1:20-cv-7311-LAK-JLC

Your Honor:

        In accordance with Your Honor’s Individual Rules of Practice, the United States writes to
request leave to exceed the page limit on its reply brief in support of its motion to substitute,
ECF No. 3, by five pages, for a total length of 15 pages. Good cause exists to grant this request
so that the United States may succinctly, but thoroughly, respond to the arguments advanced in
plaintiff’s opposition, ECF No. 16. Counsel for the United States conferred with counsel for
plaintiff as to the substance of this request, and counsel for plaintiff informed counsel for the
United States, by e-mail dated October 9, 2020, that plaintiff will take no position with respect to
this request.
                                                       Sincerely,
                                                      STEPHEN         Digitally signed by
                                                                      STEPHEN TERRELL

                                                      TERRELL         Date: 2020.10.09
                                                                      16:16:17 -04'00'

                                                     Stephen R. Terrell

cc:      Counsel of Record (by ECF)
